Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20160374615; or USP 10959634; or US Pub 20210244304.

Claim 1 is broadly set forth and disclose a nanofiber mesh bioelectrode comprising:
-a nanofiber mesh sheet in which nanofibers containing a biocompatible water-soluble polymer are entangled in a network form;
and 
-a conductive layer coated on the nanofiber mesh sheet and including a conductive material.
US Pub 20160374615 discloses a bio signal detecting garment (which may be interpreted as a mesh) includes at least two [bio]electrodes each including a conductive fiber structure, a measurement device configured to detect and process a bioelectric signal acquired by the electrodes that are in contact with a living body, a wiring portion conductively connecting the electrodes to the measurement device, and a garment body on which the electrodes, the measurement device, and the wiring portion are placed at predetermined positions. In paragraph [0010] the conductive fiber structure is a fiber structure impregnated with a conductive polymer. 
Note particularly, in paragraph [0011], the reference discloses that the dispersion in which the conductive polymer and a binder are dispersed in a solvent is applied to the conductive fiber structure to impregnate the fiber structure with the conductive polymer. In claim [0012] the reference discloses that the conductive polymer is a mixture of a poly(3, 4 -ethylenedioxythiophene) and a polystyrenesulfonic acid which reads on a entangled biocompatible water-soluble polymer entangle therein 
USP 10959634 discloses nanosensors which are textile-based sensors. Note that textile may also be interpreted as mesh material. Two/three component yarn, which has polymer nanofibers embedded in a matrix of another polymer can be used in fabrication of the nanosensor. Embedded nanofibers can be released by dissolving the matrix polymer. Vertically standing nanofilaments on fabric can be obtained by electrostatic or pneumatic deposition of two/three component fibers followed by dissolving the matrix polymer. The two/three component fibers have static charge that is imparted to them by chemical treatment of the fiber surface. These fibers respond to externally applied electrostatic field. The externally applied static field drives the fibers to adhesive coated textile substrate and makes them stand upright. The deposition is site specific because it is defined by the pattern of adhesive printed on fabric 20 that helps fibers adhere to fabric surface. The matrix polymer is then dissolved to expose the embedded nanofilaments. These nanofilaments are coated with conductive material to make them nanosensors. 
The deposition and coating processes can be done in two ways: a) with nanostructured fibers not coated with conductive material are deposited on the textile substrate and coated with conductive material later, for example, by an electroless plating process or b) with nanostructured fibers pre-coated with conductive material such as silver, gold, platinum, polyaniline, polypyrrole, poly(3,4 -ethylenedioxythiophene and rendered conductive and depositing these fibers on the textile substrate. For example, precoated nanostructured filaments can be prepared prior to the deposition process by batch spray coating the filaments, or by coating vertically freestanding nanostructured filaments on a dissolvable substrate followed by release of the vertically freestanding nanofilaments by dissolving the substrate. 
US Pub 20210244304 discloses transparent flexible bio-electrode and a method for manufacturing the same. The transparent flexible bio-electrode includes a substrate, electrode sites disposed at one side on the substrate, electroconductive contacts disposed at the other side on the substrate, and an interconnector configured to connect the electrode sites and the contacts. The reference also discloses in paragraph [0011] that the electrode sites may include a metal nanowire layer disposed on the substrate and a conductive polymer layer disposed on the metal nanowire layer and [0017] wherein the conductive polymer may be one selected from the group consisting of poly (3,4-ethylenedioxythiophene) which is a hydrophilic polymer.
In view of the above references, applicants claim 1 is set forth in a manner which may be interpreted broadly while remaining within that which is disclosed in the specification. The references reads on the claim language of primary claim 1 except for the use of the language recited as “mesh” and the term biocompatible water-soluble polymer. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the terms textile, fabric and garment each have a “mesh” type structure and would be obvious in view of the term “mesh”. Moreover, the conductive polymer used in each of the references, poly(3,4 -ethylenedioxythiophene is a water-soluble polymer and would also be obvious in view thereof.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claim 5, the reference US Pub 20160374615 discloses in paragraph [0061] discloses polyethylene glycols etc. may be used therein. 
With regard to claims 6 and 7, note US Pub ‘615 paragraph [0070] discloses examples of the form of the fiber structure used for each of the electrodes 101 include woven fabric, knitted fabric, and nonwoven fabric. The thickness of the fiber structure is preferably equal to or more than 0.2 mm and equal to or less than 2.0 mm. When the thickness is less than 0.2 mm, the substantial areal weight is small due to the too small thickness of the cloth, and the impregnation quantity of the conductive resin is small. A thickness of larger than 2.0 mm may cause uncomfortable wearing due to the too large thickness. Equal to or more than 0.3 mm and equal to or less than 1.5 mm is more preferable. 
With regard to claim 11 see discussion for claim 1 above.
In conclusion, in  view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Allowable Subject Matter
Claims 2, 3, 4, 8, 9,10,12,13,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765